          Case 2:18-cv-00621-DGC Document 64 Filed 10/16/19 Page 1 of 7



 1   Firm E-Mail for Official Court Documents
     courtdocs@dickinsonwright.com
 2   Scot L. Claus (#014999)
     sclaus@dickinsonwright.com
 3   Vail C. Cloar (#032011)
     vcloar@dickinsonwright.com
 4   Holly M. Zoe (#033333)
     hzoe@dickinsonwright.com
 5   DICKINSON WRIGHT PLLC
     1850 North Central Avenue, Suite 1400
 6   Phoenix, AZ 85004-4568
     Phone: (602) 285-5000
 7   Fax: (844) 670-6009
     Attorneys for Defendant City of Scottsdale
 8
 9                               UNITED STATES DISTRICT COURT

10                                       DISTRICT OF ARIZONA

11   The Satanic Temple, Inc. et al.,                       Case No. CV 18-00621-PHX-DGC

12                         Plaintiffs,
     v.                                                     DEFENDANT CITY OF
13                                                          SCOTTSDALE’S RESPONSE TO
                                                            MOTION TO STRIKE AFFIRMATIVE
14   City of Scottsdale                                     DEFENSES

15                         Defendant.                       (Oral Argument Requested)

16

17          Plaintiffs’ Motion to Strike [Doc. 62] is short on the law, short on the facts, and short of
18   anything approaching a proper basis to strike. For more than a year, Plaintiffs failed to reveal the
19   real parties in interest in this litigation, and instead hid behind the veil of “The Satanic Temple,”
20   without divulging the legal forms of that organization.
21          In response to the Court’s order directing them to identify the real parties in interest [Doc.
22   56], Plaintiffs offered four corporate or quasi-corporate entities in their First Amended
23   Complaint [Doc. 57] (the “FAC”). Rather than simply name the real parties in interest, and
24   modify the allegations to reflect to which Plaintiff each allegation referred, Plaintiffs instead
25   took the opportunity to rewrite their Complaint. In doing so, Plaintiffs added a host of factual
26   and legal assertions that were absent from their initial Complaint [Doc. 1]. Defendant the City of

                                                      -1-
     PHOENIX 53387-11 598047v1
         Case 2:18-cv-00621-DGC Document 64 Filed 10/16/19 Page 2 of 7



 1   Scottsdale (the “City”) answered that Complaint, and preserved all necessary defenses as

 2   required by the Federal Rules of Civil Procedure that may be implicated by those new factual

 3   allegations in its Answer to the FAC [Doc. 61].

 4          Although the City included its affirmative defenses in its original answer, and although

 5   the City was answering a complaint with new and additional allegations, Plaintiffs have now

 6   requested that the Court strike four of the City’s affirmative defenses asserting that they were not

 7   properly reserved or, quizzically, already ruled on and therefore improper. Plaintiffs’ request

 8   should be denied for two independent reasons. First, the City’s initial Answer properly preserved

 9   its affirmatives defenses because the City specifically reserved all defenses listed in Rule 8(c) of

10   the Federal Rules of Civil Procedure. Second, the City cannot waive a Rule 12(b)(6) defense.

11          This Response is supported by the following Memorandum of Points and Authorities.

12                       MEMORANDUM OF POINTS AND AUTHORITIES

13   I. Factual Background

14          A.     The City’s Answer to the Complaint.
15          After Plaintiffs commenced this action, the City and the individual Defendants filed
16   their Answer [Doc. 7] (the “Original Answer”). The Original Answer specifically set forth a
17   number of affirmative defenses, including all defenses “listed in Rule 8(c) of the [Federal]
18   Rules of Civil Procedure.1 [Id. at 7 ¶ e.] Leaving no doubt as to its preservation of the defense
19   of “waiver,” the City specifically indicated that it was preserving all defenses predicated upon
20   Plaintiffs’ delay in initiating this litigation, “including laches and waiver.” [Id. at ¶ d.]
21          B.     The City’s Answer to the FAC.
22          Plaintiffs have litigated this case from day one based on the fictitious assertion that
23   something called “The Satanic Temple” existed as of February 8, 2016 in a form that could both
24
25   1
      The Original Answer references the Arizona Rules of Civil Procedure, which is a scrivener’s
     error. The Arizona Rules of Civil Procedure list affirmative defenses in Rule 8(d), not 8(c).
26   Ariz. R. Civ. P. 8(d).

                                                      -2-
     PHOENIX 53387-11 598047v1
           Case 2:18-cv-00621-DGC Document 64 Filed 10/16/19 Page 3 of 7



 1   be harmed and could bring suit before this Court. That is not true. [Docs. 48, 53.] Instead, “The

 2   Satanic Temple” is a loose constellation of Massachusetts and Arizona entities, the majority of

 3   which did not exist as of the date of the alleged injury. [Doc. 63 at 5–6.] Plaintiffs did not

 4   disclose that reality, did not file a corporate disclosure statement, and did not provide

 5   information that is critical to the City’s defense, such as who or what was actually seeking to

 6   enjoin the City’s longstanding legislative prayer practice.

 7          Once the City objected to the Plaintiffs’ attempts to hide the ball, Plaintiffs filed their

 8   FAC naming four entities that apparently claim some stake in this litigation: United Federation

 9   of Churches, LLC (“UFC”); The Satanic Temple, Inc. (“TST, Inc.”); Adversarial Truth, LLC

10   (“Adversarial Truth”); and an unincorporated association (“the Unincorporated Association”).

11   [FAC at ¶¶ 7–14.] The FAC also added a host of allegations that were not pled previously,

12   including: (1) the number of religious leaders who gave an invocation and their faiths; (2) where

13   the religious institution giving the invocation resided; (3) the circumstances of the “denial.” [Id.

14   at ¶¶ 20–25, 37.]

15          In response to the FAC, the City filed an Answer [Doc. 61] (the “City Answer”), which

16   preserved those defenses implicated by the new facts asserted in the FAC, and specifically

17   articulated certain defenses that had originally been preserved in the Original Answer. [Doc.

18   61 ¶¶ 55–60.]

19   II.    The motion to strike is meritless.

20          A.       The City preserved all available affirmative defenses.
21          “Motions to strike are generally disfavored and rarely granted.” Lowe v. Maxwell &
22   Morgan PC, 322 F.R.D. 393, 398 (D. Ariz. 2017). The Motion asks that the Court strike the
23   defenses of unclean hands, estoppel, and waiver, because “[t]hese defenses were not raised in
24   the original answer.” [Doc. 62 at 2.] Plaintiffs complain that, because these defenses were
25   “not raised” they had “no opportunity to conduct discovery on them.” [Id.] Nonsense.
26

                                                      -3-
     PHOENIX 53387-11 598047v1
         Case 2:18-cv-00621-DGC Document 64 Filed 10/16/19 Page 4 of 7



 1          Plaintiffs’ arguments are flawed for three fundamental reasons. First, as explained

 2   above, the City specifically preserved every available affirmative defense. [Doc. 7 at 7 ¶ e.]

 3   Indeed, the City preserved the defense of “waiver,” both by reference to Rule 8(c) and

 4   explicitly in its Original Answer. [Id. at ¶¶ d–e.] At best, Plaintiffs have failed to read the

 5   City’s pleadings carefully prior to filing their Motion. Their histrionics regarding trial by

 6   ambush ring hollow.

 7          Second, Plaintiffs cite no authority for the proposition that affirmative defenses cannot

 8   be raised for the first time in response to an amended complaint that raises additional factual

 9   allegations, and the undersigned are aware of none. Indeed, even if the City had not preserved

10   its affirmative defenses, it is of no moment to the Court’s analysis. A party must preserve the

11   defenses enumerated in Rule 8(c) “in responding to a pleading.” Fed. R. Civ. P. 8(c). An

12   amended complaint supersedes the original, and renders the original pleading a legal nullity.

13   E.g., Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Stated

14   differently, “the original pleading no longer performs any function.” Id. (quoting Ferdik v.

15   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992)).

16          In light of the non-existent legal status of Plaintiffs’ original Complaint, whether the

17   City initially preserved the defenses listed in the City Answer is legally irrelevant. See id.

18   Plaintiffs have filed a new pleading, and the City has raised what it believes to be applicable

19   affirmative defenses “in responding to a pleading,” indeed, the only operative pleading in the

20   case. Rule 8 requires nothing more. See Fed. R. Civ. P. 8(c).

21          Finally, Plaintiffs’ complaints regarding the lack of discovery on the affirmative

22   defenses makes little sense. The City’s affirmative defenses—unclean hands, waiver, and

23   estoppel—are all predicated upon Plaintiffs’ actions, not the City’s. Plaintiffs are also

24   unquestionably aware of their own conduct that could work a waiver or estoppel. For

25   example, despite now alleging that they have a membership presence in Scottsdale [FAC

26   ¶ 14], Plaintiffs never raised any purported ties to Scottsdale with the City at any point

                                                     -4-
     PHOENIX 53387-11 598047v1
         Case 2:18-cv-00621-DGC Document 64 Filed 10/16/19 Page 5 of 7



 1   between July 2016 and the commencement of this litigation, and have either waived or should

 2   be estopped from claiming any sort of pretextual application of City policy. Plaintiffs are

 3   aware of their own conduct that comprises unclean hands: for example, their fraudulent

 4   representations to the State of Massachusetts regarding their corporate formation documents.

 5   The City had no knowledge of the bases for those affirmative defenses until the filing of the

 6   FAC, because the City had no idea who the real parties in interest were. Plaintiffs have only

 7   themselves and their reticence to divulge their true identity to blame for any previously

 8   unknown defense.

 9          B.     The City may unquestionably assert that Plaintiffs have failed
                   to state a claim upon which relief can be granted.
10
            Plaintiffs’ argument that the City’s defense of failure to state a claim should be stricken
11
     is frivolous under well-settled law. Plaintiffs’ fallacious position is that because their claims
12
     survived a Rule 12(b)(6) motion to dismiss (which necessarily took all allegations of the
13
     complaint as true) and a motion for summary judgment (which may be granted only if there is
14
     no contested issue of material fact) their claims necessarily state a claim. That is clearly
15
     wrong.
16
            An affirmative defense of failure to state a claim upon which relief can be granted may
17
     be raised at any point before the conclusion of trial. Fed. R. Civ. P. 12(h); Arbaugh v. Y&H
18
     Corp., 546 U.S. 500, 507, (2006); Schmitt v. Marto, CV-18-02579, 2019 WL 1059992, at *1
19
     (D. Ariz. March 6, 2019). Neither the denial of a motion to dismiss or a motion for summary
20
     judgment is a final judgment on the merits of a claim. See, e.g., Covington v. Sisters of Third
21
     Order of St. Dominic of Hanford, Cal., 61 F.3d 909 (9th Cir. 1995) (Table Op.) (“Denial of
22
     summary judgment is not a decision of the merits; it is simply a decision that there is a
23
     material factual issue to be tried.” (quoting 10 Charles A. Wright, Arthur R. Miller & Mary K.
24
     Kane, Federal Practice and Procedure § 2712 (1969))); Credit Suisse v. U.S. Dist. Ct. for
25
     Cent. Dist. of Cal., 130 F.3d 1342, 1345–46 (9th Cir. 1997) (explaining that denial of a
26

                                                     -5-
     PHOENIX 53387-11 598047v1
            Case 2:18-cv-00621-DGC Document 64 Filed 10/16/19 Page 6 of 7



 1   motion to dismiss is not a “final decision”). Thus, the rejection of a 12(b)(6) argument at one

 2   stage of litigation has no effect on the ability to raise the same or similar arguments later, so

 3   long as those stages have different evidentiary standards. See, e.g., Peck v. Hinchey, CV-12-

 4   01371-PHX-JAT, 2017 WL 2929464, at 5 n.5 (D. Ariz. July 10, 2017).

 5           Plaintiffs’ assertion that the Court’s ruling “dispose of” the affirmative defense that the

 6   FAC fails to state a claim upon which relief can be granted is baseless. The City is free to

 7   move for dismissal under Rule 12(b)(6) at any point to the conclusion of trial, and the

 8   differing evidentiary standards are fatal to Plaintiffs’ argument.2

 9   III.    Conclusion

10           Charitably, Plaintiffs’ Motion is nothing more than an error of fact and law on the part
11   of Plaintiffs. There is no legitimate basis to strike the Town’s defenses, and the Motion should
12   be denied.
13           RESPECTFULLY SUBMITTED this 16th day of October, 2019.
14                                               DICKINSON WRIGHT PLLC

15                                               By: /s/ Vail C. Cloar
                                                    Scot L. Claus
16                                                  Vail C. Cloar
                                                    Holly M. Zoe
17
                                                    1850 North Central Avenue, Suite 1400
18                                                  Phoenix, Arizona 85004-4568
                                                    Attorneys for Defendant City of Scottsdale
19
20
21
22
23   2
       Indeed, even if the Court had made some otherwise conclusive finding as to the City’s
24   12(b)(6) defense (and it did not), that finding was in the context of the original Complaint, not
     the FAC. Because the Plaintiffs have filed and served their FAC, the Court’s rulings regarding
25   that pleading are moot. Williams v. Conn. Gen. Life Ins. Co., CIV-06-2747, 2008 WL
     4183372, at *2 (D. Ariz. Sep. 10, 2008) (explaining that after the filing and service of an
26   amended complaint “any ruling pertaining to the original complaint would be a nullity”).

                                                     -6-
     PHOENIX 53387-11 598047v1
         Case 2:18-cv-00621-DGC Document 64 Filed 10/16/19 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 16, 2019, I electronically transmitted the attached
     document to the Clerk of the Court using the CM/ECF system, and which will be sent
 3   electronically to all registered participants as identified on the Notice of Electronic Filing, and
     paper copies will be sent to those indicated as non-registered participants.
 4
 5                                              By: /s/ Sheila Rath

 6
 7

 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26

                                                    -7-
     PHOENIX 53387-11 598047v1
